2922 LLC v Been (2018 NY Slip Op 00627)





2922 LLC v Been


2018 NY Slip Op 00627


Decided on February 1, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2018

Sweeny, J.P., Manzanet-Daniels, Webber, Kahn, Moulton, JJ.


5595 303212/15

[*1]2922 LLC, Plaintiff-Respondent,
vVicki Been, etc., et al., Defendants-Appellants.


Zachary W. Carter, Corporation Counsel, New York (Jeremy W. Shweder of counsel), for appellants.

Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered on or about January 5, 2017, which denied defendants' motion to dismiss the complaint, and granted plaintiff's cross motion to summarily vacate, cancel, annul and discharge defendant's notice of lien filed April 29, 2015, unanimously reversed, on the law, without costs, defendant's motion to dismiss granted, and plaintiff's cross motion denied. The Clerk is directed to enter judgment accordingly.
As conceded by plaintiff, based on the Court of Appeals' recent holding in Rivera v Department of Hous. Preserv. & Dev. of the City of N.Y. (29 NY3d 45 [2017]), this dispute regarding the reasonableness of expenses claimed by defendants in an otherwise facially valid notice of lien must be resolved through a foreclosure trial, rather than a summary discharge proceeding (see id. at 50). Moreover, the notice of lien, filed within one year of the date on which the latest relocation expenses reflected in the notice of lien were incurred, was timely filed (see Administrative Code of City of New York § 26-305[4][a]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 1, 2018
CLERK